                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:19-cv-221-MOC-DCK

WILLIAM SCOTT CAMERON,              )
                                    )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
                                    )                      ORDER
                                    )
UNIVERSITY OF NORTH                 )
CAROLINA AT CHARLOTTE, et al., )
                                    )
            Defendants.             )
____________________________________)

       THIS MATTER is before the Court on Defendants’ Motion to Dismiss Plaintiff’s

Complaint for Failure to State a Claim, Motion for Dismiss for Lack of Jurisdiction, (Doc. No.

15), on Defendants’ Motion to Strike Exhibits 2 through 10 of Plaintiff’s Complaint, (Doc. No.

17), and on Defendants’ Motion to Strike Amended Complaint. (Doc. No. 24).

       Defendants’ motions are all DENIED as moot, in light of the Court’s Order dated August

16, 2019, granting Plaintiff’s Motion for Leave to File an Amended Complaint. See (Doc. No.

31).

       IT IS SO ORDERED.

 Signed: September 3, 2019




                                               1
